M A N D A T E
TO THE 119TH DISTRICT COURT of TOM GREEN COUNTY, GREETINGS:

Before our Court of Appeals for the Thirteenth District of Texas, on the 3rd day of July,
2014, the cause upon appeal to revise or reverse your judgment between

JOHNNY FAZ LOPEZ JR. AKA                                                      Appellant,
JOHNNY FAZ LOPEZ,
                                           v.
THE STATE OF TEXAS                                                             Appellee.
CAUSE NO. 13-13-00404-CR                                        (Tr.Ct.No. B-07-1399-S)

was determined; and therein our said Court made its order in these words:

                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED.

July 3, 2014.


                                       

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Thirteenth District of Texas, in this behalf, and in all things have it duly
recognized, obeyed and executed.

WITNESS, the Hon. Rogelio Valdez, Chief Justice of our Court of Appeals, with the seal
thereof affixed, at the City of Edinburg, Texas this 29th day of January, 2015.




                                                Dorian E. Ramirez, CLERK